Citation Nr: 1636503	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's daughter



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to July 1976.  The Veteran died in January 2010.  The Appellant is the Veteran's mother.  

In August 2010, the Milwaukee, Wisconsin, Pension Management Center (PMC) established the Appellant's entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  The PMC denied payment of DIC benefits to the Appellant due to her excessive income.  In September 2011, the PMC informed the Appellant that: on "August 31, 2010, we explained that entitlement to DIC under 38 U.S.C. § 1318 is granted;" "[u]nfortunately, DIC under38 38 U.S.C. § 1318 is payable to the surviving spouse and children of the veteran, not to the veteran's parents;" and "[t]herefore, DIC under 38 U.S.C. § 1318 is not granted."  The Appellant was not informed of her associated appellate rights.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the PMC which denied service connection for the cause of the Veteran's death.  The rating decision reflects that the award of DIC under the provisions of 38 U.S.C.A. § 1318 remained in effect.  In March 2012, the Appellant submitted a notice of disagreement (NOD) with the "decision to deny my request of entitlement to VA death benefits."  In September 2012, the Detroit, Michigan, Regional Office (RO) issued a statement of the case (SOC) to the Appellant which addressed the issue of service connection for the cause of the Veteran's death.  In October 2012, the Appellant submitted an Appeal to the Board (VA Form 9) from the denial of "mother's benefits."  
In July 2016, the Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Appellant submitted a Motion to Advance on the Docket. The Board granted the Appellant's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Appellant asserts that she is entitled to payment of VA DIC benefits as the Veteran's service-connected disorders were rated as 100 percent disabling for many years prior to his death or, in the alternative, his service-connected psychiatric disorder caused the events which led to his fatal motor vehicle accident.  

In reviewing the record, the Board observes that: the PMC established the Appellant's entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 in August 2010; subsequently informed the Appellant in September 2011that the award of DIC to her was erroneous and "is not granted;" failed to inform the Appellant of her associated appellate rights; and the Appellant's entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 appears to remain in effect.  

Under the provisions of 38 U.S.C.A. § 1318, DIC is payable to the surviving spouse and to the children of a deceased veteran in the same manner as if the veteran's death was service-connected.  See Green v. Brown, 10 Vet. App. 111, 114-5 (1997) (DIC may be awarded under a regular service-connected-death basis under 38 U.S.C.A. § 1310 or upon application of 38 U.S.C.A. § 1318 when the veteran was either continuously rated as totally disabled for 10 or more years immediately preceding death or continuously rated as totally disabled for 5 or more years immediately preceding death if also so rated at the date of discharge).  

An award of DIC under the provisions of 38 U.S.C.A. § 1318 would render the issue of service connection for the cause of the Veteran's death moot.  The PMC has concurrently informed the Appellant that DIC under 38 U.S.C.A. § 1318 was both established and "not granted."  Therefore, the Board finds that the AOJ must take appropriate action to clarify whether the award of DIC under 38 U.S.C.A. § 1318 is either (1) remains in effect or (2) has been severed and the Appellant was properly informed of her appellate rights associated with such adverse action.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and then prepare a rating determination as to whether an award of DIC under the provisions of 38 U.S.C.A. § 1318 is currently in effect.  If such an award has been severed, then incorporate documentation of both such severance and the associated notice of appellate rights sent to the Appellant into the record.  

2.  Then readjudicate the issue of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

